Citation Nr: 1412977	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-36 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected depression. 

2.  Entitlement to a rating evaluation in excess of 30 percent for service-connected bronchial asthma, to include the issue of whether the reduction in compensation from 60 percent to 30 percent for the Veteran's service-connected bronchial asthma, effective August 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2001 to January 2005. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which decreased the Veteran's disability evaluation for her service-connected bronchial asthma from 60 percent to 30 percent disabling, effective August 1, 2010.

The Board notes that the issue certified on appeal regarding the Veteran's bronchial asthma was entitlement to an increased rating in excess of 30 percent, rather than entitlement to restoration of a 60 percent rating for that disability.  However, based on the procedural history of this case, it is determined that the issues in appellate status are both the propriety of the rating reduction and the increased rating. 


The Veteran submitted a June 2010 letter stating in part, "I am writing this letter in response to your letter dated May 2010.  I am requesting reconsideration for my percentage not to be lowered from 60% to 30% for asthma."  Viewing the Veteran's June 2010 statement in the way that is most favorable to her, the Board construes it as a notice of disagreement with the RO's May 2010 rating reduction decision.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by a veteran).  The June 2010 statement satisfies the requirements of a notice of disagreement because it is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2013).  Furthermore, because the June 2010 statement was received by VA within one year of the May 2010 rating reduction decision, it is timely.  38 C.F.R. § 20.302(a) (2013).   

In an August 2010 statement of the case, the RO listed the issue as "entitlement to an evaluation in excess of 60 percent for asthma prior to August 1, 2010."  An April 2011 supplemental statement of the case updated the issue to "entitlement to an evaluation in excess of 30 percent for service connected disability of asthma."  Thus, the record reflects that the RO construed the Veteran's June 2010 statement as a claim for an increased evaluation for service connected bronchial asthma, rather than as a notice of disagreement to the May 2010 rating reduction decision.  However, as the Board is granting the benefit sought here, the Veteran is not prejudiced by any defect in the August 2010 statement of the case, or the April 2011 supplemental statement of the case.  

The separate issue of an increased rating in excess of 60 percent for bronchial asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal for an increased rating for depression is requested.

2.  A 60 percent disability rating for the Veteran's service-connected bronchial asthma has been in effect for over five years.

3.  In a February 2010 rating decision, the RO proposed to reduce the rating to 30 percent.  The rating reduction was implemented in a May 2010 decision, effective August 1, 2010.

4.  At the time of the May 2010 rating decision which reduced the rating for the Veteran's bronchial asthma, material improvement in the service-connected disability was not demonstrated by a preponderance of the evidence.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased rating for depression by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for restoration of a 60 percent schedular evaluation for bronchial asthma are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal for an increased rating for depression and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

As the Board is granting restoration of a 60 percent disability rating for bronchial asthma, the claim is substantiated and there are no further VCAA duties with respect to it. 



Rating Reduction Legal Criteria

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  When a veteran's disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  In such cases the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  Ratings on account of diseases subject to temporary or episodic improvement, such as bronchial asthma, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Additionally, the examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the reduction was improper where the examiner failed to review the claims file).  Examinations less full and complete than those on which payments were authorized will not be used as the basis for reductions.  38 C.F.R. 
§ 3.344(a).

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

Rating Reduction Analysis

By way of history, the RO awarded service connection for bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602 in a June 2005 rating decision.  An evaluation of 60 percent was assigned from January 12, 2005, the day after the Veteran was separated from service.  In February and August 2009, the 60 percent disabling rating was continued as the RO did not find evidence of "sustained improvement."  

The Veteran was provided a January 2010 VA respiratory examination to determine if sustained improvement in her service connected asthma could be shown.  The claims file was not reviewed.  The Veteran reported having increasing difficulty with asthma symptoms since her last VA examination.  She stated that she has exacerbations of asthma with any activity, including walking upstairs, walking to her work, and exercising.  She has trouble breathing at nighttime, which disrupts her sleep.  She reported productive yellow phlegm in the mornings, which includes sputum without hemoptysis or anorexia.  Her current medications include Singulair 10 mg once every day with poor response, and Albuterol 90 mcg inhaler two puffs every six hours with poor response.  The Veteran did not report prescribed bed rest due to incapacitation.  The VA examiner reviewed a December 2009 pulmonary function test.  Pre-bronchodilator results were FVC of 68.2, FEV1 of 46.5, and FEV1/FVC of 59 percent.  After bronchodilation, FVC was 79 percent, FEV1 was 66 percent, and FEV1/FVC was 73 percent.  The January 2010 VA examiner diagnosed moderately severe obstructive ventilator defect with improvement after inhaled bronchodilators.

In February 2010, the RO notified the Veteran that it proposed to reduce the evaluation from 60 percent to 30 percent.  The RO based the proposed reduction entirely on the January 2010 VA respiratory examination.  

The Veteran's VA primary care provider (PCP) submitted a March 2010 statement, indicating that the Veteran's asthma had not improved.  Rather, the VA physician stated that the Veteran was using her inhaler more frequently, requiring the addition of an inhaler with a steroidal component.  

In a May 2010 rating decision, the RO reduced the disability evaluation of bronchial asthma to 30 percent under 38 C.F.R. § 4.97, Diagnostic Code 6602, made effective on August 1, 2010.  The medical evidence relied on by the RO consisted of the January 2010 VA respiratory examination, the March 2010 statement from the Veteran's PCP, and VA treatment reports dated March 2005 through March 2010.  

The Veteran's PCP submitted an additional statement in June 2010.  The PCP noted that a March 2005 pulmonary function test indicated pre-bronchodilator results of 69 percent for FEV1/FVC, while the December 2009 pulmonary function test indicated pre-bronchodilator results of 59 percent for FEV1/FVC.  Based on those results, the PCP concluded that the Veteran's asthma had worsened.  

The Board finds that a 60 percent disability rating for the Veteran's service-connected bronchial asthma has been in effect for over five years.  Service connection was granted for bronchial asthma in a June 2005 rating decision, evaluated at 60 percent disabling from January 12, 2005.  The May 2010 rating reduction became effective on August 1, 2010.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) apply.  

As noted, where a rating for bronchial asthma has been in effect for more than five years, the rating will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Additionally, the examination reports on which the reduction is based must be at least as full and complete as those on which payments were authorized, and the examiner must review the claims file.  Here, the rating reduction determination was based entirely on the January 2010 VA respiratory examination.  The January 2010 VA examiner did not review the claims file; therefore, that examination was not adequate.  

The Board finds that, at the time of the May 2010 rating decision which reduced the rating for the Veteran's bronchial asthma, material improvement in the service-connected disability was not demonstrated by a preponderance of the evidence.  Rather, statements by the Veteran and her PCP indicate that her asthma may have worsened since her initial rating evaluation became effective on January 12, 2005.  In the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  As the statements by the Veteran and her PCP concerning worsening contradict the January 2010 examination report, material improvement has not been demonstrated by a preponderance of the evidence.  

Accordingly, the Board finds that the disability rating reduction effectuated by the rating decision in May 2010 was not in accordance with the requirements of 
38 C.F.R. § 3.344(a) and (b), and that the 60 percent evaluation for bronchial asthma must be restored.


ORDER

The appeal for an increased rating for depression is dismissed.

Restoration of a 60 percent evaluation for bronchial asthma is granted, subject to controlling regulations governing payment of monetary awards.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

In her August 2010 substantive appeal, the Veteran stated, "I contend that medical evidence will support I should be rated at 100% due to the daily use of corticosteroids for my asthma."  As noted, the Veteran's PCP concluded in her June 2010 statement that the Veteran's asthma had worsened since the June 2005 rating decision assigning a 60 percent disability evaluation.  A December 2010 private treatment record states, "change meds for better asthma control," and notes that the Veteran was issued a nebulizer.  

The Veteran was provided a VA respiratory examination and pulmonary function test in December 2009.  The Veteran was also provided a VA respiratory examination in January 2011.  The January 2011 VA examiner relied on the December 2009 pulmonary function test results in making her assessment of the Veteran's asthma.  The January 2011 VA examiner also noted that a new pulmonary function test would be performed and associated with her report; however, only the December 2009 results are recorded in the January 2011 VA examination report.  Because of the evidence of possible worsening since the last complete examination in December 2009, a new examination is needed to determine the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA treatment records dated from January 2011 to the present pertaining to the Veteran's service connected bronchial asthma.  Any such records should then be associated with the claims folder.

2.  Attempt to obtain all private treatment records dated from January 2011 to the present pertaining to the Veteran's service connected bronchial asthma.  Any such records should then be associated with the claims folder.

3.  Thereafter, schedule the Veteran for a VA examination for bronchial asthma.  

Post-bronchodilator pulmonary function testing should be performed, with the ensuing FEV-1 and FEV-1/FVC results being reported.  The examiner should indicate whether the Veteran requires at least monthly visits to a physician for required care of exacerbations; and/or intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

4.  Then, the RO should readjudicate the claim on the merits to determine whether a higher rating is warranted for the Veteran's service-connected bronchial asthma.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


